Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim amendments appear to modify the claim set of 10/6/2022, which was not entered (see Advisory Action dated November 9, 2022).  Applicant is reminded to provide the most recent entered claim set in the claim listing in the future.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “approximately U-shaped” which renders the claim indefinite because it is not clear what is required for an object to be approximately U-shaped, i.e., a shape having a curved bottom like a U or could a V-shape be approximately U-shaped even though it does not have a curved bottom.  For the purposes of examination, the phrase approximately U-shaped will be interpreted as any shape with an open top and a portion opposite the open top, i.e., the bent portion may be curved, a sharp bend like the V-shape, or a flat bottom with two upright sides.  Claims 7, 10 and 13 depend from claim 1 and fail to clarify the indefinite language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-126095 A to Inoue in view of US 2017/0159538 A1 to Nakagawa in further view of US 2020/0238355 A1 to Tobita.
Regarding claim 1, Inoue teaches a method for manufacturing a shaped part (Figs. 1 and 2) comprising: 
a first bending process of press-forming a metal sheet to obtain a curved intermediate part curved in a longitudinal direction by a curvature α (Paras. [0050] and [0064]; Fig. 12; Fig. 12A shows the sheet being bent to obtain a curved intermediate part with curvature AMe formed at PA2 in Fig. 12A), 
a U-process of press-forming said curved intermediate part into an approximately U-section to obtain a first curved U-section intermediate part provided with a bottom part between two straight parts (Figs. 11A-C, 12A-C and 13A; Para. [0064]; the curved intermediate part is subjected to a forming process at the sections throughout the part to obtain a part with U-cross section having a curvature α, and the U-shaped cross section includes two straight parts, i.e., the upright parts of the U, and a bottom part between the two straight parts, i.e., the curved bottom of the U, and Examiner annotated Fig. 12 is provided below to show the bottom part and straight parts), the bottom part having said curvature α projecting toward an opening of the first curved U-section (Examiner Annotated Fig. 1 is provided below to show the areas at which the bottom of the U-shape would project towards the opening by curving upward at the ends towards the opening of the U, and Para. [0050] states that section AMe is the curved portion and Para. [0064] states that this curve is imparted at point PA2 in Fig. 12A before the U-shape is formed, thus the bottom part of the U-shape in Fig. 12C would project towards the opening of the first curved U-section)

    PNG
    media_image1.png
    647
    1029
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    1237
    media_image2.png
    Greyscale

an O-process of press-forming said curved U-section intermediate part to form a closed cross-section without using a mandrel to obtain a tubular shaped part provided with a bottom part having said curvature β (Figs. 11D-F, 12D-F, and 13F; Para. [0064]; the U-section intermediate part is subjected to an O-process in which it is formed into a closed cross-section without using a mandrel).
Inoue fails to explicitly teach a second bending process of bending said first curved U-section intermediate part provided with said bottom part having said curvature a obtained by said U-process by press-forming in the same direction as the direction in which said bottom part of said first curved U- section intermediate part bends in the longitudinal direction to obtain a second curved U-section intermediate part provided with a bottom part between two straight parts, the bottom part of the second curved U-section intermediate part having a curvature β curved in the longitudinal direction and the bottom part of the second curved U-section intermediate part projecting toward an opening part of said second curved U-section; and wherein ratio α/β of said curvature α of said first curved U-section intermediate part with respect to said curvature β of said second curved U-section intermediate part is 0.5 to 0.8.
Nakagawa teaches a method for manufacturing a shaped part (Abtract) including a U-process of press-forming said curved intermediate part into an approximately U- section to obtain a first curved U-section intermediate part provided with a bottom part having said curvature α (Figs. 1-4; Paras. [0027]-[0029]);
a second bending process of bending said first curved U-section intermediate part provided with said bottom part having said curvature a obtained by said U-process by press-forming in the same direction as the direction in which said bottom part of said first curved U- section intermediate part bends in the longitudinal direction to obtain a second curved U-section intermediate part provided with a bottom part between two straight parts, the bottom part of the second curved U-section intermediate part having a curvature β curved in the longitudinal direction and the bottom part of the second curved U-section intermediate part projecting toward an opening part of said second curved U-section (Figs. 3-5; Para. [0028]; the plate is formed into the component having a U-shaped cross-section by a drawing process and “it is possible to bend the plate concurrently with drawing process,” i.e., the plate is bent during the U-process to a second curvature β from a first curvature α);
an O-process of press-forming said first curved U-section intermediate part to form a closed cross-section to obtain a tubular shaped part provided with a bottom part having said curvature β (Figs. 5-8; Paras. [0029]-[0031]; the component with the U-shaped cross-section is formed into a component with an O-shaped).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of manufacturing of Inoue to include the second bending process of Nakagawa as performing the bending in two steps results in better dimensional accuracy and the spring-back is suppressed (Tobita, Para. [0029]).  It is noted that modifying Inoue to include two bending steps with the second bending process to be performed during the U-shaped bending process to impart the curvature of β results in an O-process of press-forming said second curved U-section intermediate part to form a closed cross-section without using a mandrel to obtain a tubular shaped part provided with a bottom part having said curvature β because the U-section bent into the O-shaped portion will have the second curvature β in the modified process.
Tobita teaches a method for forming a shaped part (Abstract) in which a longitudinal bend is imparted on a component with a U-shaped in two steps (Fig. 4; Paras. [0029]-[0032]) with a first bend having a curvature α of R1200 and a second bend having a curvature β R1700 (Table 1), and thus a ratio of α/β between 0.5 and 0.8, i.e., 0.70.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method for manufacturing of Nakagawa to include the ratio of curvatures between the first and second bending steps as taught by Tobita so that the product has better dimensional accuracy and the spring-back is suppressed (Tobita, Para. [0029]). 
Regarding claim 7, modified Inoue teaches the method for manufacturing a shaped part according to claim 1 (Figs. 9-12) further comprising imparting a compressive force in a sheet thickness direction to a vertical wall part of said approximately U-section in at least one of said U-process and said second bending process (Figs. 11A-C and 12A-C show that a compressive force in a sheet thickness direction is imparted to a vertical wall part of the U-section).
Regarding claim 10, modified Inoue teaches the method for manufacturing a shaped part according to claim 1 (Figs. 9-12) wherein the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction projects to the inside of said first curved U-section intermediate part (Figs. 9-12 show that the open part of the cross section in which the ends of the U are formed would result in a configuration in which the bottom part of the intermediate part bends in a longitudinal direction that projects to the inside of the U-section intermediate part).
Regarding claim 13, modified Inoue teaches the method for manufacturing a shaped part according to claim 7 (Figs. 9-12) wherein the direction in which said bottom part of said first curved U-section intermediate part bends in the longitudinal direction projects to the inside of said first curved U-section intermediate part (Figs. 9-12 show that the open part of the cross section in which the ends of the U are formed would result in a configuration in which the bottom part of the intermediate part bends in a longitudinal direction that projects to the inside of the U-section intermediate part).

Response to Arguments
Applicant’s amendments and remarks filed on December 6, 2022, with respect to the rejections of claims 1, 7, 10 and 13 under 35 USC 112 and the double patenting rejections have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.
Applicant's arguments filed December 6, 2022 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
In particular, Applicant argues that Inoue fails to teach “a bending process to obtain a U-section intermediate part with a bottom part between two straight parts having a curvature projecting toward an opening part of the U-section.”  Remarks, PP. 6-7.  This argument has been carefully considered and it is not persuasive.  Claim 1 recites “a U-process of press-forming said curved intermediate part into an approximately U- section to obtain a first curved U-section intermediate part provided with a bottom part between two straight parts, the bottom part of the first curved U-section intermediate part having said curvature a projecting toward an opening part of said first curved U-section,” and, as discussed above, the limitations regarding the U-section being provided with a bottom part between two straight parts appears to be describing the cross section having a U shape, i.e., the curved bottom part between two upright straight parts.  Further, as shown in Examiner Annotated Fig. 1 above, the portion of the curved intermediate part that curves upward by the end of the part would project towards the opening of the U-shaped cross-section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0232492 A1 teaches a method of manufacturing a shaped part including a step of forming a U-shaped cross section intermediate part having a curved portion between two straight parts (Figs. 4-6; the U-shaped intermediate part has straight parts on either side of the bent portion to form the U-shaped cross section, i.e., the two upright portions of the U on either side of the curved bottom, and also teaches two straight portions 11, 13 on either side of the longitudinal bend 12, as shown in Fig. 6A) and a second step of forming an O-shaped cross section part with a closed cross section without using a mandrel (Figs. 10-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725